Citation Nr: 0433802	
Decision Date: 12/22/04    Archive Date: 12/29/04	

DOCKET NO.  96-40 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include service connection for a psychiatric 
impairment as an undiagnosed illness.   

2.  Entitlement to service connection for a skin disorder, 
claimed as psoriasis and left foot fungus, to include service 
connection for skin problems as an undiagnosed illness.   

3.  Entitlement to service connection for a disorder 
manifested by headaches, to include service connection for 
headaches as an undiagnosed illness.   

4.  Entitlement to service connection for a disorder of the 
joints, to include service connection for joint disability as 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The record reflects that the veteran served with the Army 
National Guard of Puerto Rico during the 1980's, and was on 
active duty with the Army National Guard of Puerto Rico from 
January 1991 to July 1991.  During this time, he had service 
in the Persian Gulf during Operation Desert Storm/Shield.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The Board remanded the appeal in October 1998 and June 2003.  

A personal hearing was held in May 1998 before the 
undersigned Veterans Law Judge sitting at the RO in San Juan, 
Puerto Rico.  

Subsequent to the Board's June 2003 remand, the RO granted 
service connection for left shoulder hemorrhagic bursitis, 
lumbar myositis, and allergic rhinitis.  Accordingly, these 
issues are no longer in appellate status.  




FINDINGS OF FACT

1.  The veteran does not have a psychiatric disorder that is 
related to active service, or that is due to an undiagnosed 
illness.  

2.  The veteran does not have a skin disorder, including 
psoriasis and left foot fungus, that is related to active 
service or due to an undiagnosed illness.  

3.  The veteran has headaches that were first manifested 
during service.  

4.  The veteran does not have a disorder of the joints that 
is related to active service or due to an undiagnosed 
illness.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
during active service, and service incurrence may not be 
presumed.  38 U.S.C.A. §§ 1110, 1117, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).  

2.  A skin disorder, including psoriasis and left foot 
fungus, were not incurred in or aggravated during active 
service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.317.  

3.  Headaches were incurred during active duty for training.  
38 U.S.C.A. §§ 101(22), 106, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303.  

4.  A joint disorder was not incurred in or aggravated during 
active service and service incurrence may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.317.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The Court's decision in Pelegrini II v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the veteran's claim was initially adjudicated 
in an action in May 1996, prior to the enactment of the VCAA.  
The veteran was not notified of the VCAA until he was 
provided an official letter, dated in April 2002.  A 
subsequent supplemental statement of the case, issued in 
September 2002, advised the veteran regarding the VA 
regulations implementing the VCAA.  

In Pelegrini II, the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The April 2002 notice to the veteran, in conjunction with the 
original statement of the case in July 1996, and supplemental 
statements of the case, advised the veteran of what 
information and evidence was needed to substantiate his 
claim.  He was advised of the need to submit any evidence in 
his possession that pertains to the claim specifically at 
page 2 of the April 2002 letter when he was advised that he 
was being provided "the opportunity to submit any additional 
medical evidence."  The statement of the case and 
supplemental statements of the case informed the veteran of 
the elements needed for a successful claim, and specifically 
told him what evidence was missing in his case.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He has been given ample time to 
respond to the statement of the case and supplemental 
statements of the case, as well as the April 2002 letter.  
For these reasons, to decide the appeal now would not be 
prejudicial error to the claimant.  

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which, under 38 U.S.C.A. 
§ 511(e) are subject to decision by the Secretary, shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a preinitial adjudication notice constitutes harmless 
error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. § 20.1104.  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the claimant covering all 
content requirements prior to the initial adjudication is 
harmless error.  

With respect to the VA's duty to assist, both private and VA 
treatment records have been obtained and the veteran has been 
afforded a personal hearing.  The veteran has also been 
afforded multiple VA examinations.  

Thus, the Board finds that the VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blinded adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of the claim.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training.  38 U.S.C.A. §§ 101(22) 
(24), 106.  

The Secretary may pay compensation to a Persian Gulf veteran 
with a qualifying chronic disability that became manifest 
during service on active duty in the Southwest Asia Theater 
of Operations during the Persian Gulf War or to a degree of 
10 percent or more prior to December 31, 2006.  The term 
qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness for a medically 
unexplained chronic multi-symptom illness.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

Psychiatric Disorder

The veteran's service medical records are silent for a 
complaint, finding, or treatment with respect to any 
psychiatric disorder.  Reports of service examinations 
conducted in October 1986, February 1990, May 1991, and 
September 1994, all reflect that the veteran was 
psychiatrically normal.  

August 1991 VA treatment records reflect diagnoses that 
include rule out anxiety disorder.  

The report of a January 1992 VA psychiatric examination 
reflects a diagnosis of no specific mental disorder.  

A September 1991 VA treatment record reflects a diagnosis of 
adjustment disorder with mixed emotions.  A July 1994 VA 
treatment record reflects a provisional diagnosis of PTSD and 
a September 1994 VA treatment record reflects that the 
veteran does not have PTSD.  

The report of a September 2003 VA psychiatric examination 
reflects that the examiner reviewed the veteran's complete 
medical record.  The diagnoses included no gross psychiatric 
disorder.  The examiner commented that the veteran's 
psychiatric treatment given and recommended was for alcohol 
dependence, and that the veteran's emotional reactions and 
psychiatric conditions were not due to, or related to, his 
Persian Gulf War service.  

There is no competent medical evidence of record indicating 
that the veteran had a psychiatric disorder during his active 
service or that he currently has a psychiatric disorder.  
There is competent medical evidence indicating that he did 
not have a psychiatric disorder during his active service and 
that he does not currently have a psychiatric disorder.  

The veteran has indicated his belief that he currently has a 
psychiatric disorder, but he is not qualified, as a lay 
person, to offer a medical diagnosis or medical etiology for 
symptoms he reports.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the veteran's opinion with respect to 
a psychiatric diagnosis will be accorded no probative weight.  

On the basis of the above analysis, there is no competent 
medical evidence indicating that the veteran currently has an 
acquired psychiatric disorder.  There is competent medical 
evidence indicating that he does not have a current 
psychiatric disorder.  Therefore, a preponderance of the 
evidence is against a finding that the veteran currently has 
an acquired psychiatric disorder that is related to his 
active service.  

Further, since there is competent medical evidence indicating 
that the veteran does not have current psychiatric symptoms 
that are chronic and undiagnosed, and no competent medical 
evidence indicating that he has such symptoms, a 
preponderance of the evidence is against a finding that the 
veteran currently has a psychiatric disorder that is due to 
an undiagnosed illness.  

Skin Disorder

Service medical records are silent for complaint, finding, or 
treatment with respect to any skin disorder.  The reports of 
the veteran's service examinations in October 1986, February 
1990, May 1991, and September 1994, all reflect that the 
veteran's skin was normal.  

The report of a January 1992 VA examination reflects a 
diagnosis that includes rule out psoriasis.  

The report of a March 1996 VA dermatology examination 
reflects diagnoses that includes psoriasis by history, 
seborrheic dermatitis, xerosis, and seborrheic keratosis on 
the face and back.  

VA treatment records reflect that the veteran has been seen 
intermittently for skin complaints, with lichen planus noted 
in January 1998 and seborrheic keratosis noted in May 1999.  
A July 1997 VA pathology report reflects that the veteran had 
lichen planus or lichenoid dermatitis on the right knee.  

The report of a May 2002 VA general medical examination 
reflects that there were no abnormalities of the veteran's 
skin.  

The report of a September 2003 VA dermatology examination 
reflects that the veteran's claims folder and medical records 
were reviewed.  The diagnoses included severe sun damage of 
the skin with solar lentigo secondary thereto, status post 
malignant melanoma, and lichenoid purpura of the feet.  The 
examiner commented that there was no indication in the 
service medical records relating to skin condition.  Further, 
the veteran's time in Southwest Asia could not be certified 
as complying with characteristics of chronic sun exposure 
that is related to the veteran's skin condition.  Therefore, 
the veteran's current skin conditions were not related to his 
active duty in Southwest Asia.  

The veteran has indicated his belief that he has skin 
disorder that is related to his Gulf War service, but he is 
not qualified, as a lay person, to offer a medical diagnosis 
or medical etiology for symptoms he reports.  See Espiritu.  

There is no competent medical evidence of record indicating 
that the veteran currently has any chronic undiagnosed skin 
disorder or that his currently diagnosed skin disorders are 
related to his active service.  There is competent medical 
evidence indicating that the veteran's skin disorders are 
currently diagnosed, and that they are not related to his 
active service.  Therefore, a preponderance of the evidence 
is against a finding that the veteran currently has any skin 
disorder that is related to active service or that is due to 
undiagnosed illness.  

Headaches

A June 19, 1985, service medical record reflects that the 
veteran complained of headaches.  The record also contains a 
June 25, 1985, service medical record.  Although it is not 
completely clear that the veteran was on active duty for 
training at the time the service medical records were 
generated, the Board concludes that since the records were 
made at an Alabama military hospital and covered a period of 
six days, the evidence is in equipoise with respect to 
whether or not the veteran was on active duty for training at 
the time of the June 19, 1985, service medical record.  

Further, service medical records dated in January and June 
1991 reflect the veteran's complaints with respect to his 
headaches.  

VA treatment records reflect the veteran's ongoing complaints 
with respect to his headaches, and the report of a March 1996 
VA neurological examination reflects a diagnosis of mixed 
type of headaches.  

The report of an August 2002 VA neurology examination 
reflects a diagnosis of headaches, and the report of a 
September 2003 VA neurology examination reflects that the 
veteran's records had been reviewed.  The 2003 examination 
report notes that the veteran's service medical records 
reflect that the veteran complained of headaches initially in 
June 1985.  The diagnosis was recurring headaches of the 
tensional type with migrainous component by description that 
appeared to be present since 1985.  These headaches did not 
appear to be related to the veteran's Persian Gulf service, 
but the initial headache was documented in June 1985.  

With consideration that the veteran's initial headache 
occurred during active duty for training, and records reflect 
that he has continued to complain of headaches thereafter 
with current competent medical opinion relating currently 
diagnosed headaches with the headache initially complained of 
in June 1985, the evidence is in equipoise with respect to 
whether or not the veteran's currently manifested headaches 
are related to his service.  In resolving all doubt in the 
veteran's behalf, service connection for headaches may be 
granted.  



Joint Disorder

A January 2004 VA rating decision granted service connection 
for left shoulder disability.  With the exception of the 
veteran's left upper extremity, service medical records are 
silent for a complaint, finding, or treatment with respect to 
any joint disability.  The reports of service examinations in 
October 1986, February 1990, May 1991, and September 1994 all 
reflect that the veteran's upper extremities were normal.  

The report of a January 1992 VA examination does not reflect 
any findings with respect to any disorder of the joints.  

A July 1992 VA treatment record reflects the veteran's 
complaints of right elbow pain and a September 1993 VA 
treatment record reflects the veteran's complaints of joint 
pain in the fingers.  

The report of a March 1996 VA orthopedic examination reflects 
a diagnosis that includes no joint pathology found in all 
joints in the upper and lower extremities.  

A May 1995 VA report of nerve conduction velocity study was 
normal.  August 1995 VA treatment records reflect that the 
veteran did not have any polyneuropathy that involved the 
joints and muscles.  He had joint pain with no objective 
findings.  

A September 1997 private record reflects that the veteran had 
osteoarthritis, but it does not indicate where.  

The report of a May 2002 VA general examination reflects that 
the veteran complained of generalized joint pains.  The 
diagnosis did not include any findings with respect to 
generalized joint pains other than degenerative joint disease 
of the left shoulder.  

The report of a September 2003 VA orthopedic examination 
reflects that the veteran's claims folder was reviewed.  The 
diagnoses related to the veteran's left shoulder.  The 
examiner indicated that the veteran had no other positive 
findings on physical examinations, and no findings or 
evidence of objective pain.  The examiner noted that the 
veteran had an MRI of the right hip, which was normal.  The 
examiner concluded that there were no objective findings 
relating to the veteran's joints, other than his left 
shoulder.  

The veteran has indicated his belief that he has a joint 
disorder that is related to his Gulf War service, but he is 
not qualified, as a lay person, to offer a medical diagnosis 
or a medical etiology for symptoms he reports.  See Espiritu.  

There is no competent medical evidence indicating that the 
veteran currently has any chronic joint disorder, other than 
his left shoulder for which service connection has already 
been granted.  There is competent medical evidence that he 
does not currently have any chronic disability of any joint.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran currently has any chronic disability 
of any joint, other than his left shoulder.  Accordingly, a 
preponderance of the evidence is against the claim for 
service connection for a joint disorder, including as due to 
an undiagnosed illness.  


ORDER

Service connection for a psychiatric disorder, to include as 
due to an undiagnosed illness, is denied.  

Service connection for a skin disorder, claimed as psoriasis 
and left foot fungus, to 


include as due to an undiagnosed illness, is denied.  

Service connection for headaches is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.  

Service connection for a joint disorder, to include as due to 
an undiagnosed illness, is denied.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



